Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ella M. Alston appeals the district court’s order dismissing with prejudice her employment discrimination claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alston v. Astrue, No. 1:10-cv-03446-BEL, 2012 WL 665982 (D.Md. Feb. 28, 2012). We deny Alston’s motions for appointment of counsel and to supplement record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.